— Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered August 25, 1980, convicting him of manslaughter in the first degree and robbery in the first degree, upon his guilty plea, and imposing sentence. By order dated December 31, 1981 this court reversed the judgment, on the law, vacated defendant’s guilty plea, granted his motion to suppress and remitted the matter to the County Court, Nassau County, for further proceedings (People v Evans, 85 AD2d 740). By order dated December 14, 1982, the Court of Appeals reversed our order and remitted the matter to us for a determination of the facts in accordance with CPL 470.25 (subd 2, par [d]) and 470.40 (subd 2, par [b]) (People v Evans, 58 NY2d 14). We have, as directed, considered the facts upon this remittitur. Judgment affirmed. No opinion. Laser, J. P., Weinstein, Bracken and Brown, JJ., concur.